Mr. Justice Belaval
delivered the opinion of the Court.
The intervener Juan Carrión Diaz was charged with a violation of § 5-801 of Act No. 141 of July 20,1960, because: “On or about March 11,1962, in Caguas, Puerto Rico, which is part of the Superior Court of Puerto Rico, Caguas Part, Puerto Rico, he illegally, willfully and maliciously, drove and operated a Pontiac motor vehicle, 1954 model, license plate No. 669-682 on Celis Aguilera and Rafael Cordero Streets in Ca-guas, Puerto Rico, which are public thoroughfares, under the influence of intoxicating liquor.”
The legal provision which is allegedly violated provides:
“(a) It shall be unlawful for any person who is under the influence of intoxicating liquor to drive or operate any motor vehicle.
“ (b) In any criminal prosecution for a violation of paragraph (a) above, relating to driving a vehicle while under the influence of intoxicating liquor, the amount of alcohol in the defendant’s blood at the time alleged as shown by chemical analysis of the defendant’s blood, urine, or breath, shall give rise to the following presumptions:
*793“1. — If there was at the time of the analysis five (5) hundredths of one (1) per cent, or less, by weight of alcohol in the defendant’s blood, it shall be presumed that the defendant was not under- the influence of intoxicating liquor at the time of the alleged violation.
“2.■ — If there was at the time of the analysis in excess of five (5) hundredths of one (1.) per cent but less than fifteen (15) hundredths of one (1) per cent by weight of alcohol in the defendant’s blood, such fact shall not give rise to any presumption that the defendant was or was not under the influence of intoxicating liquor, but such fact may be considered jointly with other competent evidence in determining the guilt or innocense of the defendant.
“3. — If there was at the time of the analysis fifteen (15) hundredths of one (1) per cent or more by weight of alcohol in the defendant’s blood, it shall be presumed that the defendant was under the influence of intoxicating liquor at the time of the alleged violation.
“4. — The provisions of paragraphs 2 and 3 of the preceding subsection (b) shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether or not the defendant was under the influence of intoxicating liquor at the time of the alleged violation.”
Section 5-803 is related with this provision, which in its pertinent part provides: “(a) Every person driving a motor vehicle shall be deemed to have given his consent to submit himself to a chemical analysis of his blood, breath or urine for the purposes set forth herein. It shall be construed that said consent is given for each of the three analyses prescribed herein, but any person required to submit himself to such chemical analyses shall have the right to elect between the blood or urine analysis or, where the necessary facilities are available, the breath analysis.
*794“(b) A peace officer shall require that any driver submit himself to anyone of said three chemical analyses after having detained and arrested him upon reasonable grounds for believing that said driver was driving or operating a vehicle under the influence of intoxicating liquor, or when, having detained him upon a possible violation of this act or the public service laws and regulations, there are reasonable grounds for believing that said person was driving or operating a motor vehicle under the influence of intoxicating liquor at the time of his arrest.” And § 5-804, which in its pertinent part provides: (a) Any person held under the charge of driving or operating a motor vehicle under the influence of intoxicating liquor may réfuse to submit himself to the chemical analysis to which § 1048 (5-803) of this title refers, (b) If the arrested person refuses to submit himself to the chemical analysis of his breath, blood or urine, as the case may be, the analysis shall not be made and he shall be taken to the presence of a judge or prosecutor, who shall, as soon as possible, take the sworn testimony of the peace officer making the arrest, in which testimony shall be set forth the facts causing the arrest as well as the fact that the arrested person has been requested by said peace officer, or by any of the officials mentioned in subsection (c) of the preceding § 1043 (5-803) of this title, to submit himself to one of the chemical analysis prescribed in this section, and his refusal to do so. If such request has been made by the peace officer then in charge of the police station, district or zone where the arrest was made and not by the peace officer who made the arrest, then the latter’s sworn testimony shall be taken and in it shall be set forth the fact of the request made to the person arrested to submit himself to the said chemical analysis and his refusal to do so. Every such peace officer shall include in his. sworn, testimony, besides the aforesaid details, the fact that he explained to the arrested person the consequences of his refusal. The judge, or the prosecutor, as the *795case may be, shall, as soon as possible, also take the sworn testimonies of any other persons who may have seen the arrested person driving or operating said motor vehicle under the inflúence of intoxicating liquor. In case a prosecutor has’ taken such testimony, if from the examination of the testifying witnesses it is evident that a violation of the provisions of this section has been committed and that there is sufficient cause to believe that the arrested person is guilty of such violation, the prosecutor shall submit to a judge the evidence thus obtained for the latter to determine whether there is probable cause of the commission of the offense. In all cases, if the judge considers there exists probable cause of the commission of the offense by the arrested person, he shall issue the proper order of commitment and shall forthwith seize his driving license. A copy of each one of these sworn testimonies shall be delivered to the arrested person at his request, (c) At the time of the trial the judge shall order the suspension of the license for a term of not more than 2 years whenever he shall find from the evidence that the defendant was not justified in refusing to submit himself to the chemical analysis to which § 1043 (5-803) of this title refers, where such be the case.
The penalties are provided in § 5-802 (1042) and in addition to the jail penalty it is provided that: “(d) In case of a first conviction the court shall, in addition to the above penalties, decree the suspension of the driver’s license for a period of not less than one (1) year nor more than two (2) yéars, and in case of recidivism, the revocation shall be permanent.”
As it appears from the minutes of the Superior Court of Puerto Rico, Caguas Part, that upon making a plea of not guilty at the arraignment, defendant requested the return of his driving license “because he believed that the seizure thereof violates defendant’s right as to the presumption of innocence which he enjoys, since before holding a trial *796he is being deprived of the privilege granted him when his license was issued.” The trial court was in agreement with the return of the license on the following grounds: “We understand and conclude that defendant is right in his contention. It is true that subdivision (b) of § 5-804 of the Traffic Law provides that the judge to whom the case is submitted, after determining probable cause shall order defendant’s arrest and ‘shall forthwith seize his driving licensed In our opinion this legal provision, respecting the seizure of the license by the judge who determines probable cause is unconstitutional, since it not only violates the due process of law (in practice his license is being suspended without previous hearing), but it also destroys the presumption of innocence which accompanies every defendant, as to the crime of driving a vehicle while intoxicated, as well as to the additional crime of unjustifiably refusing to submit to the required legal chemical analysis. In other words, the judge who determines probable cause is deciding a priori that defendant has unjustifiably refused to submit to the chemical analysis and is punishing him by suspending the license before defendant has had his day in court”
In favor of the merits of its petition for certiorari, petitioner, The People of Puerto Rico, points out that (1) the Superior Court of Puerto Rico, Caguas Part, erred “in der ciding that § 5-804 of the Vehicle and Traffic Law of Puerto Rico is unconstitutional because it violates the due process of law in not granting a hearing prior to the suspension of the driving license”; (2) it likewise erred “in deciding that § 5-804 of the Vehicle and Traffic Law of Puerto Rico is unconstitutional because it violates the principle that every defendant is presumably innocent.”
 1 — Relying on the inherent extraordinary police power of every Legislature to confront an emergency of war as well as a civil emergency, the constitutional principle is firmly established that when an urgent public need so re*797quires, the Legislature may summarily authorize the confiscation of a property right, subject to later judicial review: (1) it may requisition property needed for the prosecution of the war, (2) take possession of all property which might be useful to the enemy, (3) order the temporary arrest of any citizen as a measure of publie safety, (4) seize an automobile used in the illegal traffic of drugs or liquor, (5) a deadly weapon which a potential aggressor may be carrying, (6) any material employed in the commission of a crime, (7) take possession of property presumably abandoned by its owner prior to determination of its actual abandonment, (8) order the immediate destruction of any property which is considered dangerous, (9) insist on the immediate collection of taxes without previous appraisal or assessment, (10) allow tenants to remain in possession of the leased property against the will of the landlord, (11) establish an authentic control of prices for any industry or business, (12) prohibit the use of certain procedure or procedural remedies. As an exposition of the variety of circumstances in which a civil emergency compares with an emergency of war, see Yakus v. United States, 321 U.S. 414, 442-444, 88 L. Ed. 834, 858-859 (Stone, 1944).
What must be investigated is not the lack of unconstitutional power, but the wisdom of exercising the State’s police power, whether it concerns a privilege — an already discredited concept — or a right — 46 Iowa Law Rev. 864-866 (1961). I do not believe that “the urgent public necessity” created by the incidence of fatal accidents on our roads requires a refined exposition to prove its right to be included in the list of civil emergencies.
Within the elaboration of the concept of civil emergency, the rule of deference has been established, that is, the deference which the public interest deserves as against the individual interest in a case of urgent public necessity. The best exposition of this rule is found in the case of Wall *798v. King, 206 F.2d 878, 883 (Magruder, 1953) : “The incidental hardship upon an individual motorist, in having his license suspended pending investigation and review, must he borne in deference to the greater public interest served by the statutory restriction. It is well-settled that the concept of due process of law does not necessarily require the granting of a hearing prior to the taking of official action in the exercise of the police power.”
2 — Defendant alleges that the establishment of certain presumptions provided by law for the purpose of determining, by means of the alcohol content shown by blood or urine samples, whether or not the driver of a motor vehicle is under the influence of intoxicating liquor, contravenes the secular and universally recognized maxim of in dubbio pro reo, since it changes the onus pi°obandi and obliges defendant to overcome the presumption of drunkenness and that his refusal to have a blood sample taken is prima facie unjustified, thereby violating the presumption of innocence enjoyed by defendant in every criminal prosecution. On the contrary, The People of Puerto Rico alleges that the presumption of innocence does not constitute a question of evidence and that it is only a constitutional statement that the prosecuting attorney must prove the crime beyond any reasonable doubt.
The establishment of certain presumptions as to the alcoholic content in the blood or urine samples has no other purpose than to give the judge, upon determining probable cause, a more scientific basis for weighing properly whether the driver of the vehicle was intoxicated at the moment of committing the crime. Undoubtedly, in order to establish the commission of the crime of driving under the influence of intoxicating liquor as well as to order the revocation of the driver’s license at the time of the trial, the prosecution is under the obligation to prove, besides the commission of the crime, the driver’s unjustified conduct in refusing to have the required samples taken, before defendant has the oppor*799tunity to introduce evidence in his defense. It concerns two distinct situations of fact which must be established with different facts; the first one refers to the commission of a public offense, the second, to the administrative provision of a license issued by the State.
The case law in the State of New York has established the principle of the separability of actions and has decided that the license may be revoked although defendant is acquitted of the charge of driving under the influence of intoxicating liquor, if he refuses to submit to the chemical test. Likewise, it has established that the license should not be revoked when the evidence is insufficient to show that defendant refused to have the sample taken: 4 New York Jurisprudence 72-73, § 61 (The Lawyers Co-operative Publishing Company of 1959 edition). As to the last particular, this Court has decided in a similar sense: Rodríguez v. Secretary of Public Works, ante, p. 245.
The decision will be reversed.
Mr. Justice Santana Becerra agrees and also states his additional grounds in a separate opinion.